DETAILED ACTION
This final Office action is responsive to amendments filed June 27th, 2022. Claims 1, 5, 9, and 12 have been amended. Claims 6 and 13 have been cancelled. Claims 16 and 17 have been added. Claims 1-5, 7-12, and 14-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments

Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(b) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by providing a process knowledge system for traditional Chinese medicine production, which is implemented by a PKS platform or devices in the PKS platform (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant’s arguments, see page 11, filed 6/27/22, with respect to claims 5 and 12 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of 3/28/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 6/27/22 have been fully considered but they are not persuasive. 
On pages 11-14 of the provided remarks, Applicant argues that the amended claims present statutory subject matter. Specifically, on page 13 of the provided remarks, Applicant argues that “to overcome the technical problem, the present application provides a process knowledge system for traditional Chinese medicine production, which is implemented by a PKS platform or devices in the PKS platform.” Examiner asserts that the recitation of “a PKS platform or devices in the PKS platform” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
Continued on page 13 of the provided remarks, Applicant argues “technical measures are taken to solve the problem, such as “acquiring process parameter data in production,” "selecting normally-distributed 2σ or 3σ of the current process parameters to serve as a process parameter release standard," and "establishing a control chart through an MSPC method to monitor the whole production process and the endpoint of the production process," "acquiring the process data," et al.” Examiner respectfully disagrees and asserts that the “acquiring process parameter data in production,” and "acquiring the process data," steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. The amended limitations regarding "selecting normally-distributed 2σ or 3σ of the current process parameters to serve as a process parameter release standard," and "establishing a control chart through an MSPC method to monitor the whole production process and the endpoint of the production process," are elements of the limitation involving “entering a whole-process monitoring mode if the process capability evaluation result is sufficient”. The claimed limitations are evaluating the process capability of a system to obtain a process capability evaluation result, which is a process of the human mind in the form of judgement and evaluation. The selection of process parameters and establishment of a control chart are limitations that further evaluate the process capability of a system. Additionally, the establishment of a control chart is a function that can be performed using pen and paper. Therefore, the claims are directed toward the abstract idea of Mental Process. Applicant’s arguments are not persuasive.
Continuing on page 14 of the provided remarks, Applicant argues, “the aforementioned technical measures (such as "acquiring process parameter data in production," "selecting normally-distributed 2a or 3a of the current process parameters to serve as a process parameter release standard," and "establishing a control chart through an MSPC method to monitor the whole production process and the endpoint of the production process") are used to acquire or process data and parameters, which cannot be implemented by a manual process.” Examiner respectfully disagrees and asserts as stated above the “acquiring process parameter data in production,” and "acquiring the process data," steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. The amended limitations regarding "selecting normally-distributed 2σ or 3σ of the current process parameters to serve as a process parameter release standard," and "establishing a control chart through an MSPC method to monitor the whole production process and the endpoint of the production process," are elements of the limitation involving “entering a whole-process monitoring mode if the process capability evaluation result is sufficient”. The claimed limitations are evaluating the process capability of a system to obtain a process capability evaluation result, which is a process of the human mind in the form of judgement and evaluation. The selection of process parameters and establishment of a control chart are limitations that further evaluate the process capability of a system. Additionally, the establishment of a control chart is a function that can be performed using pen and paper. Therefore, the claims are directed toward the abstract idea of Mental Process. Applicant’s arguments are not persuasive.
Continuing on page 14 of the provided remarks, Applicant argues, “Applicant has amended Claim 1 to also recite, "adjusting one or more production control parameters of the production process based on feedback from the PKS platform” … This clarifies the idea that the claimed process is integrated into a practical application (control of process parameters), in addition to the above-mentioned technological improvements. This is similar to the patent-eligible claims of USPTO Subject Matter Eligibility Guidelines Example 45.” Examiner respectfully disagrees and asserts that the high-level recitation of “adjusting one or more production control parameters of the production process based on feedback from the PKS platform” does not specify “control of process parameters” as argued by Applicant. As claimed, the “adjusting one or more production control parameters” could be performed as a function of the human mind in the form of judgement and evaluation. Additionally, this adjustment could be performed using a pen and paper. Therefore, the claims are directed toward the abstract idea of Mental Process. Regarding Applicant’s argument that the technological improvements are similar to the patent-eligible claims of USPTO Subject Matter Eligibility Guidelines Example 45, Examiner respectfully disagrees and asserts that the present claims that are directed to a process control method for traditional Chinese medicine production are not analogous to the controller for injection mold of Example 45. Therefore, Applicant’s argument is moot. The 35 U.S.C 101 rejection has been maintained. Applicant’s arguments are not persuasive.

Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 6/27/22 have been fully considered but they are not persuasive. 
On pages 14-20 of the provided remarks, Applicant argues that the amended claims overcome the cited prior art of record. Beginning on page 16 of the provided remarks, Applicant argues “when obtaining an optimal process data and quality data, Chen has achieved its aim and will not enter a whole-process monitoring mode and will not adjust parameters because they have already been optimized.” Examiner asserts that as Chen is not being cited as disclose the amended “whole-process monitoring mode” the argument presented is moot. 
On page 17 of the provided remarks, Applicant argues that “Tripp does not mention entering a whole-process monitoring mode as described in amended Claims 1 and 9 of the present application. These steps, as well as the remainder of Tripp, are directed to security analysis of applications, and not to “whole-process monitoring.” Examiner respectfully disagrees and asserts that per paragraph 0002 of Tripp, the application is directed to “identifying and remediating application vulnerabilities using static analysis tools.” This identification of application vulnerability using static analysis tools are analogous to the “whole-process monitoring” as claimed. Therefore, the rejection is maintained.
Continuing on page 17 of the provided remarks, Applicant argues “the above contents in Tripp are different from the steps of “multi-parameter recognition” in amended claims 1 and 9.” Specifically, on pages 17-18 of the provided remarks, “Tripp is directed to classification of security reports (i.e., a single parameter (and not even a process parameter)) and does not deal with individual process parameters, and thus cannot be directed to “multi-parameter recognition” as set forth in amended independent Claims 1 and 9.” Examiner respectfully disagrees and asserts that cited Paragraph 0084 of Tripp discloses the presentation of a training set of data. While Applicant argues that that the data analyzed represents “a single parameter”, Trip discloses in paragraph 0100 “the automated technique may rely upon multiple ones of these variations, with a first set of particular findings classified by one technique, while a second set of particular findings are classified by another technique.” Therefore, Tripp discloses the analysis of various findings representative of multiple parameters as claimed. This analysis in combination with cited Chen in view of Fan disclose the multi-parameter recognition of the amended claims. Additionally, regarding the selecting of normally distributed current process parameters to serve as a process parameter release standard and the adjustment of one or more production control parameters based on feedback from the PKS platform, Examiner asserts that secondary reference Fan discloses per cited paragraphs 0084 and 0087 the amended claim limitations. Regarding the establishment of a control chart through an MSPC method, Examiner cites Kesler (U.S 2014/0277662 A1) to disclose the amended claim limitation. This combination of references discloses the amended claim limitations. 
On page 20 of the provided remarks, Applicant argues that the newly added claims overcome the cited prior art. Examiner respectfully disagrees and asserts that prior art reference Fan (U.S 2016/0004983 A1) discloses the ability per paragraph 0087 to “one or more of the manufacturing process, the design, the tolerances, or the desired process capabilities are adjusted” if the constraints of the measurement points for each part aren’t met. Therefore, the cited prior art discloses the amended claim limitations.  
Claim Objections
Claim 9 objected to because of the following informalities:  the limitation beginning "a monitoring feedback module" recites "an MPSC method" without stating the full acronym.  Appropriate correction is required.
Claim 1 recites the limitations:
 "the current process parameter" in the limitation beginning "entering a whole-process monitoring mode";
“the whole production process” in the limitation beginning “entering a whole-process monitoring mode”;
“the endpoint” in the limitation beginning “entering a whole-process monitoring mode”.
Claim 9 recited the limitations:
"the current process parameter" in the limitation beginning "a monitoring feedback module";
“the whole production process” in the limitation beginning “a monitoring feedback module”;
“the endpoint” in the limitation beginning “a monitoring feedback module”.
There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a database module, comprising a production data acquisition unit and a storage unit” in claim 9;
“a capability evaluation module, used for evaluation a process capability” in claim 9;
“a monitoring feedback module, used for entering a whole-process monitoring mode” in claim 9;
“a training sample acquisition unit, used for acquiring multiple training samples to form a training sample set” in claim 9;
“a distribution transmission unit, used for acquiring a distribution transmission information value of the training sample set” in claim 9;
“a gain unit, used for acquiring an information gain of each said process parameter” in claim 9;
“a decision tree unit, used for selecting the process parameter with a maximum information gain as a split node to establish a decision tree” in claim 9;
“a data recognition unit, used for carrying out class recognition new data according to the decision tree” in claim 9;
“a design space searching module, used for entering a design space searching mode” in claim 9;
“a process data unit, used for acquiring process data” in claim 10
“a CQA unit, used for selecting a type of a critical quality attribute” in claim 10
“a CPP unit, used for screening out process data” in claim 10;
“a design space model unit, used for establishing a relationship model” in claim 10;
“a space unit, used for acquiring a design space according to the relationship model” in claim 10;
“a mining require unit, used for receiving a request for mining potential parameters of a design space” in claim 11;
“a determining unit, used for acquiring a critical quality attribute” in claim 11;
“a mining executing unit, used for testing determined potential parameters” in claim 11;
“a verification unit, used for verifying the to-be-verified potential parameters” in claim 11;
“a data acquisition unit, used for acquiring quality data” in claim 12;
“a process processing unit, used for obtaining a process average value” in claim 12; 
“a screening unit, used for carrying out data screening on the quality sample” in claim 12;
“a standard range unit, used for obtaining a quality control standard upper limit and/or lower limit according to the quality control standard sample” in claim 12;
“an evaluation value unit, used for obtaining a standard median value” in claim 12;
“a mapping unit, used for obtaining the process capability evaluation result” in claim 12;
“a result feedback request unit, used for receiving a result feedback request” in claim 14;
“a parameter unit, used for acquiring process parameters corresponding to the feedback request to form a parameter set” in claim 14;
“a result feedback neural network model input unit, used for inputting the process parameter set to a result feedback neural network model” in claim 14;
“a result feedback neural network model output unit, used for acquiring an output result of the result feedback neural network model” in claim 14;
“a training sample acquisition unit, used for acquiring data of process parameter samples to be trained” in claim 15;
“an initial model unit, used for establishing an initial network model” in claim 15;
“a weight updating unit, used for updating the initial weight and the initial offset through a back-propagation method” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 9 (system), and dependent claims 2-5, 7-8, 10-12, and 14-17, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 9 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a process control method for traditional Chinese medicine production process, the method implemented by a process knowledge system (PKS) platform, the method comprising:  5acquiring process parameter data in production, wherein the process parameter data comprises quality data and process data; evaluating a process capability of a system to obtain a process capability evaluation result according to the quality data; entering a whole-process monitoring mode if the process capability 10evaluation result is sufficient, in the whole-process monitoring mode, selecting normally-distributed 2σ or 3σ of the current process parameters to serve as a process parameter release standard, and establishing a control chart through an MSPC (multivariable statistical process control) method to monitor the whole production process and the endpoint of the production process; entering a design space searching mode according to the process data if the process capability evaluation result is insufficient; and adjusting one or more production control parameters of the production process based on feedback from the PKS platform; wherein the entering a whole-process monitoring mode comprises multi-parameter recognition which comprises: acquiring multiple training samples to form a training sample set, wherein each said training sample comprises multiple process parameters, each said process parameter comprises a corresponding attribute parameter and a corresponding class, and there are multiple combinations 2of the attribute parameters and classes; acquiring a distribution transmission information value of the training sample set according to the classes in the training sample set; acquiring an information gain of each said process parameter according to the distribution transmission information value; selecting the process parameter with a maximum information gain as a split node to establish a decision tree; and carrying out class recognition on new data according to the decision tree (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are evaluating the process capability of a system to obtain a process capability evaluation result, which is a process of the human mind in the form of judgement and evaluation. The Applicant’s claimed limitations are evaluating the process capability of a system to obtain a process capability evaluation result, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-4, 7-8, 10-11, and 14-15 further narrow the abstract idea and are directed to further defining entering of design searching mode, the mining potential parameters of the design space, and the evaluation of process capability of a system to obtain a process capability evaluation result. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a mental process. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
In addition, dependent claims 5 and 12, are directed to obtaining a process average value and a process standard deviation according to the quality sample; obtaining a quality control standard upper limit and/or lower limit according to the quality control standard sample; obtaining a standard median value and a process dispersion value according to the quality control standard upper limit and lower limit; obtaining a quality evaluation value according to the standard median value, the process dispersion value, the process average value and the process standard deviation by a calculation formula, wherein the process average value is an average of quality data of the quality sample, and the process standard deviation is a standard deviation of the quality data. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concepts because the claimed limitations are obtaining a process average value, standard deviation, quality control standard upper limit and/or lower limit, standard median value, process dispersion value by a calculation formula, which is a mathematical calculation. The Applicant’s claimed limitations are obtaining a process average value, standard deviation, quality control standard upper limit and/or lower limit, standard median value, process dispersion value by a calculation formula, which is directed towards the abstract idea of Mathematical Concepts. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “acquiring process parameter data in production, wherein the process parameter data comprises quality data and process data; acquiring multiple training samples to form a training sample set; acquiring a distribution transmission information value of the training sample set according to the classes in the training sample set; acquiring an information gain of each said process parameter according to the distribution transmission information value” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A process knowledge system for traditional Chinese medicine production process, the method implemented by a process knowledge system (PKS) platform, the method comprising: a database module, comprising a production data acquisition unit and a 30storage unit; a capability evaluation module; a monitoring feedback module; a design space searching module; a process data unit; a CQA unit; a CPP unit; a design space model unit; a space unit; a mining module which comprises: a mining request unit; a determining unit; a mining execution unit; a verification unit; a data acquisition unit; a process processing unit; a screening unit; a standard range unit; an evaluation value unit; a mapping unit; monitoring feedback module is used for carrying out result feedback based on process parameters and 25comprises: a result feedback request unit; a parameter unit; a result feedback neural network model input unit; a result feedback neural network model output unit; the monitoring feedback module further comprises a result feedback neural network model training unit which comprises: a training sample acquisition unit; an initial model unit; a weight updating unit” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-5, 7-8, 10-12, and 14-17 further narrow the abstract idea and dependent claims 2-5, 7-8, 10-12, and 14-15 additionally recite “acquiring the process data, wherein the process data comprises quality parameters of an intermediate obtained in a previous work section”; “acquiring a design space according to the relationship model”; “releasing parameters according to the acquired design space”; “receiving a request for mining potential parameters of the design space, 10wherein the request comprises work section condition information corresponding to the design space”; “acquiring a critical quality attribute corresponding to a work section”; “acquiring quality data to obtain a quality sample, wherein the quality data is performance parameters of an intermediate in a production process”; “receiving a result feedback request, wherein the result feedback request 5comprises an intermediate result type”; “acquiring process parameters corresponding to the feedback request to form a process parameter set, wherein the process parameters are multi-dimensional parameters”; and “acquiring data of process parameter samples to be trained, wherein the process parameter samples comprise multiple process parameter sets and corresponding given target values” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “modules and units” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
Additionally, dependent claims 7-8 and 14-15 recite the following limitations, “inputting the process parameter set to a result feedback neural network model, wherein the result feedback neural network model is obtained by training with process parameter samples,” and “the result feedback neural network model is obtained by training with the process parameter samples”. Notably, the neural network, absent the generic computer for implementing it, encompasses nothing more than mathematical relations among the data as acknowledged in Applicant’s Specification (at least paragraphs 88 and 94:  e.g., “updating the initial weight and the10 initial offset through a back-propagation method until weight convergence is realized”), which does not amount to an “additional element” or practical application.  See also, e.g., https://www.investopedia.com/terms/n/neuralnetwork.asp, noting that “A neural network is a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates.”  Accordingly, even if interpreted as describing activity beyond commercial activity or mental steps, the “market performance neural network” amounts to mathematical relationships falling under the “Mathematical Concepts” abstract idea grouping of the 2019 PEG, which is not sufficient to remove the claim from the realm of an abstract idea.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test)).  
The claimed “A process knowledge system for traditional Chinese medicine production process, the method implemented by a process knowledge system (PKS) platform, the method comprising: a database module, comprising a production data acquisition unit and a 30storage unit; a capability evaluation module; a monitoring feedback module; a design space searching module; a process data unit; a CQA unit; a CPP unit; a design space model unit; a space unit; a mining module which comprises: a mining request unit; a determining unit; a mining execution unit; a verification unit; a data acquisition unit; a process processing unit; a screening unit; a standard range unit; an evaluation value unit; a mapping unit; monitoring feedback module is used for carrying out result feedback based on process parameters and 25comprises: a result feedback request unit; a parameter unit; a result feedback neural network model input unit; a result feedback neural network model output unit; the monitoring feedback module further comprises a result feedback neural network model training unit which comprises: a training sample acquisition unit; an initial model unit; a weight updating unit” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-5, 7-8, 16; and System claims 9-12, 14-15, and 17 recite “A process knowledge system for traditional Chinese medicine production process, the method implemented by a process knowledge system (PKS) platform, the method comprising: a database module, comprising a production data acquisition unit and a 30storage unit; a capability evaluation module; a monitoring feedback module; a design space searching module; a process data unit; a CQA unit; a CPP unit; a design space model unit; a space unit; a mining module which comprises: a mining request unit; a determining unit; a mining execution unit; a verification unit; a data acquisition unit; a process processing unit; a screening unit; a standard range unit; an evaluation value unit; a mapping unit; monitoring feedback module is used for carrying out result feedback based on process parameters and 25comprises: a result feedback request unit; a parameter unit; a result feedback neural network model input unit; a result feedback neural network model output unit; the monitoring feedback module further comprises a result feedback neural network model training unit which comprises: a training sample acquisition unit; an initial model unit; a weight updating unit”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 00263 and 00268 and Figure 8. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “acquiring process parameter data in production, wherein the process parameter data comprises quality data and process data; acquiring multiple training samples to form a training sample set; acquiring a distribution transmission information value of the training sample set according to the classes in the training sample set; acquiring an information gain of each said process parameter according to the distribution transmission information value” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-5, 7-8, 10-12, and 14-17 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-5, 7-8, 10-12, and 14-15 additionally recite “acquiring the process data, wherein the process data comprises quality parameters of an intermediate obtained in a previous work section”; “acquiring a design space according to the relationship model”; “releasing parameters according to the acquired design space”; “receiving a request for mining potential parameters of the design space, 10wherein the request comprises work section condition information corresponding to the design space”; “acquiring a critical quality attribute corresponding to a work section”; “acquiring quality data to obtain a quality sample, wherein the quality data is performance parameters of an intermediate in a production process”; “receiving a result feedback request, wherein the result feedback request 5comprises an intermediate result type”; “acquiring process parameters corresponding to the feedback request to form a process parameter set, wherein the process parameters are multi-dimensional parameters”; and “acquiring data of process parameter samples to be trained, wherein the process parameter samples comprise multiple process parameter sets and corresponding given target values” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “modules and units” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). 
Additionally, dependent claims 7-8 and 14-15 recite the following limitations, “inputting the process parameter set to a result feedback neural network model, wherein the result feedback neural network model is obtained by training with process parameter samples,” and “the result feedback neural network model is obtained by training with the process parameter samples”. The use of neural networks is well-understood, routine, and conventional in the art.  See, e.g., Dailey et al., US Patent No. 6,917,952 (col. 10, lines 10-12), noting that “The preferred embodiment uses neural networks, and conventional methods of training them as are known in the art.”  See also, Hao et al., US 2014/0086495 (par. 73), noting “Methods for defining and training artificial neural network models are well-known to those skilled in the art, and any such method can be used in accordance with the present invention.”  Accordingly, the additional element directed to a neural network fails to add significantly more to the claims. 
The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105867129 A) in view of Fan (U.S 2016/0004983 A1) in view of Tripp (U.S 2016/0182558 in view of Kesler (U.S 2014/0277662 A1).
Claims 1 and 9
Regarding Claim 1, Chen discloses the following:
A process control method for traditional Chinese medicine production, comprising [see at least Paragraph 0001 for reference to an extracting technique of Chinese medicine optimization method based on data mining technology; Paragraph 0007 for reference to the object of the present invention to provide an extracting technique of Chinese medicine optimization method based on data mining technology; Paragraph 0020 for reference to the extracting technique of Chinese medicine data including K-means algorithm, artificial neural network algorithm, back-propagation algorithm, or support vector machine]  
acquiring process parameter data in production, wherein the process parameter data comprises process data [see at least Paragraph 0009 for reference to step 1 data acquisition which involves gathering process data in extraction with qualitative data for described process data formation data acquisition sample] 
While Chen discloses the limitations above, it does not disclose evaluating a process capability of a system to obtain a process capability evaluation result according to the quality data; entering a whole-process monitoring mode if the process capability evaluation result is sufficient, in the whole-process monitoring mode, selecting normally-distributed 2σ or 3σ of the current process parameters to serve as a process parameter release standard, and establishing a control chart through an MSPC (multivariable statistical process control) method to monitor the whole production process and the endpoint of the production process; entering a design space searching mode according to the process data if the process capability evaluation result is insufficient; adjusting one or more production control parameters of the production process based on feedback from the PKS platform; entering a whole-process monitoring mode comprises multi-parameter recognition which comprises: acquiring multiple training samples to form a training sample set, wherein each said training sample comprises multiple process parameters, each said process parameter comprises a corresponding attribute parameter and a corresponding class, and there are multiple combinations of the attribute parameters and classes; acquiring a distribution transmission information value of the training sample set according to the classes in the training sample set; acquiring an information gain of each said process parameter according to the distribution transmission information value; selecting the process parameter with a maximum information gain as a split node to establish a decision tree; or carrying out class recognition on new data according to the decision tree.
However, Fan discloses the following:
acquiring process parameter data in production, wherein the process parameter data comprises quality data and process data [see at least Paragraph 0015 for reference to the system receiving a plurality of values corresponding to measurement points of a first part manufactured according to a first design using a manufacturing process; Paragraph 0072 for reference to the design input module receiving data regarding a designated part; Paragraph 0074 for reference to the measurement input module receiving data about one or more manufactured part; Paragraph 0078 for reference to the error data determination module determining the deviations between the manufactured part and the designed part] 
evaluating a process capability of a system to obtain a process capability evaluation result according to the quality data [see at least Paragraph 0081 for reference to the analysis module analyzing the error data from the set of parts to determine process capability; Paragraph 0082 for reference to the reporting module reporting error data and process capability data to a user which includes graphical matrices of individual parts and measured points; Paragraph 0083 for reference to the process capability for a given dimension being determined by calculating the mean value of that dimension for manufactured parts and calculating standard deviation of that value for manufactured parts] 
entering a whole-process monitoring mode if the process capability evaluation result is sufficient, in the whole-process monitoring mode, selecting normally-distributed 2σ or 3σ of the current process parameters to serve as a process parameter release standard [see at least Paragraph 0084 for reference to the system accounting for deviations in the mean of the process toward either the upper or lower specification limit by defining a process capability index; Paragraph 0087 for reference to statistical analysis being performed on the manufacturing deviations and the control determines whether the statistical results meet the design constraints; Paragraph 0087 for reference to the constraints being that each of the measured points has a process capability of a predetermined threshold; Paragraph 0087 for reference to if the constraints are met then the control ends; Figure 7A and related text regarding item 344 determining if the process capability reaches the constraints] 
entering a design space searching mode according to the process data if the process capability evaluation result is insufficient [see at least Paragraph 0087 for reference to statistical analysis being performed on the manufacturing deviations and the control determines whether the statistical results meet the design constraints; Paragraph 0087 for reference to the constraints being that each of the measured points has a process capability of a predetermined threshold; Paragraph 0087 for reference to if the constraints are not met then the manufacturing process, the design, the tolerances, or the desired process capabilities are adjusted; Figure 7A and related text regarding item 344 determining if the process capability reaches the constraints]
adjusting one or more production control parameters of the production process based on feedback from the PKS platform [see at least Paragraph 0087 for reference to the control determining whether the statistical results meet the design constraints and if the results don’t meet the constraint then one or more of the manufacturing process, the design, the tolerances, or the desired process capabilities are adjusted; Figure 7A and related text regarding item 348 ‘adjustment of one or more of the manufacturing process, the design, the tolerances, or the desired process capabilities’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the process control method of Chen to include the process capability evaluation of Fan. Doing so would cause the design of the part to be updated to accommodate process limitations that cannot achieve certain limitations of the part. In addition, the manufacturing process may be revised to correct persistent defects in manufactured parts, as stated by Fan (Paragraph 0082). 

While the combination of Chen and Fan disclose the limitations above, Chen does not disclose in the whole-process monitoring mode, and establishing a control chart through an MSPC (multivariable statistical process control) method to monitor the whole production process and the endpoint of the production process; entering a whole-process monitoring mode comprises multi-parameter recognition which comprises: acquiring multiple training samples to form a training sample set, wherein each said training sample comprises multiple process parameters, each said process parameter comprises a corresponding attribute parameter and a corresponding class, and there are multiple combinations of the attribute parameters and classes; acquiring a distribution transmission information value of the training sample set according to the classes in the training sample set; acquiring an information gain of each said process parameter according to the distribution transmission information value; selecting the process parameter with a maximum information gain as a split node to establish a decision tree; or carrying out class recognition on new data according to the decision tree.
However, Tripp discloses the following:
entering a whole-process monitoring mode comprises multi-parameter recognition which comprises: acquiring multiple training samples to form a training sample set, wherein each said training sample comprises multiple process parameters, each said process parameter comprises a corresponding attribute parameter and a corresponding class, and there are multiple combinations of the attribute parameters and classes [see at least Paragraph 0082 for reference to the process beginning with obtaining a set of findings that have been generated by the static analytic tool; Paragraph 0084 for reference to the individual findings comprising a subset X of S are then presented to the user as a training set; Paragraph 0084 for reference to the system receiving data from the user in the form of feedback as a classification tag a particular finding under review as being either “true' or “false”; Examiner notes the ‘findings’ as ‘attributes’ and the classification as ‘either “true or false”; Figure 5 and related text regarding item 500 ‘Receive/obtain a set of findings generated by tool’ and item 502 ‘Derive a subset X of S by random sampling’] 
acquiring a distribution transmission information value of the training sample set according to the classes in the training sample set [see at least Paragraph 0085 for reference to the system analyzing the annotated findings of a feature, aggregate the findings to determine a feature vector; Paragraph 0085 for reference to the system reducing each witness to a feature vector and their associated values to  compare witnesses more efficiently by analyzing and comparing the feature vector; Examiner notes the ‘feature vector and associated values’ as the ‘distribution transmission information value’; Figure 5 and related text regarding item 508 ‘Analyze Annotated Findings Using Features Sets and Assign Weighting Scheme’] 
acquiring an information gain of each said process parameter according to the distribution transmission information value [see at least Paragraph 0085 for reference to the analysis operation given the relevant feature set assigning “weights” to the different features by regressing over the findings in X according to the classification tags provided by the user feedback; Figure 5 and related text regarding item 508 ‘Analyze Annotated Findings Using Features Sets and Assign Weighting Scheme’] 
selecting the process parameter with a maximum information gain as a split node to establish a decision tree [see at least Paragraph 0085 for reference to classification being based either on a hierarchical decision tree that maximizes an information-gain criterion (tree-based classification), or on a set of covering rules] 
carrying out class recognition on new data according to the decision tree [see at least Paragraph 0087 for reference to the system computing a function as to how to classify other findings; Figure 5 and related text regarding item 510 ‘Compute the Machine Learning Classifier’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Chen to include the class recognition method of Tripp. Doing so would significantly reduce or eliminate the usability barrier to automated analysis tools of this type, as stated by Tripp (Paragraph 0094).
While the combination of Chen, Fan, and Tripp disclose the limitations above, they do not disclose in the whole-process monitoring mode, and establishing a control chart through an MSPC (multivariable statistical process control) method to monitor the whole production process and the endpoint of the production process. 
However, Kesler discloses the following:
in the whole-process monitoring mode, and establishing a control chart through an MSPC (multivariable statistical process control) method to monitor the whole production process and the endpoint of the production process [see at least Paragraph 0086 for reference to the computer system generating a control chart for the manufacturing process based on the spatially correlated statistics; Paragraph 0087 for reference to the system analyzing the manufacturing trend and/or the control chart to determine whether the manufacturing process is operating properly; Figure 4 and related text regarding item 124 ‘Generate Control Chart for Manufacturing Process’; Figure 5 and related text regarding item 144 ‘Analyze trend and/or control chart to determine whether manufacturing process is operating properly’; Figure 17 and related text regarding item 396 ‘Analyze control chart, baseline value for area of interest, and/or manufacturing trend to determine whether the control chart indicates a potential problem in the manufacturing process’; Figure 43 and related text regarding the example control chart for a manufacturing process] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the process control method of Chen to include the control chart generation and analysis of Kesler. Based on the spatially correlated statistics, embodiments of the invention may determine whether the manufacturing process is operating properly, and if the manufacturing trend indicates that a problem is likely to develop, actions may be taken prior to the manufacturing process possibly manufacturing unacceptable parts, as stated by Kesler (Paragraph 0065). 

Claims 7 and 14
While the combination of Chen, Fan, Tripp, and Kesler disclose the limitations above, Chen does not disclose entering a whole-process monitoring mode comprises process parameter-based result feedback which comprises: receiving a result feedback request, wherein the result feedback request comprises an intermediate result type; acquiring process parameters corresponding to the feedback request to form a process parameter set, wherein the process parameters are multi-dimensional parameters; inputting the process parameter set to a result feedback neural network model, wherein the result feedback neural network model is obtained by training with process parameter samples; and acquiring an output result of the result feedback neural network model.
Regarding Claim 7, Tripp discloses the following:
entering a whole-process monitoring mode comprises process parameter-based result feedback which comprises: receiving a result feedback request, wherein the result feedback request comprises an intermediate result type [see at least Paragraph 0084 for reference to the system receiving data representing the user’s annotation of a particular finding under review as being either “true” or “false”; Paragraph 0084 for reference to this data representing user feedback which is received by the system in any convenient manner, e.g., data entry via a fill-in form, a selection box, or the like; Figure 5 and related text regarding item 500 ‘Receive/Obtain a Set of Findings Generated by Tool’, item 504 ‘Present Individual Findings to the User and Prompt for Classifications’. Item 506 ‘Receive User-Generated Classifications’] 
acquiring process parameters corresponding to the feedback request to form a process parameter set, wherein the process parameters are multi-dimensional parameters [see at least Paragraph 0085 for reference to the system analyzing the annotated findings of a feature, aggregate the findings to determine a feature vector; Paragraph 0085 for reference to the system reducing each witness to a feature vector and their associated values to  compare witnesses more efficiently by analyzing and comparing the feature vector; Figure 5 and related text regarding Item 506 ‘Receive User-Generated Classifications’ and item 508 ‘Analyze Annotated Findings Using Features Sets’] 
inputting the process parameter set to a result feedback neural network model, wherein the result feedback neural network model is obtained by training with process parameter samples [see at least Paragraph 0088 for reference to the analysis functionality generating the computer hypothesis function as a machine learning model based on inputs (the user’s annotated findings as applied to the features); Paragraph 0088 for reference to the model being used to make predictions or decisions on additional findings returned from the static analysis tool] 
acquiring an output result of the result feedback neural network model [see at least Paragraph 0088 for reference to the model being used to make predictions or decisions on additional findings returned from the static analysis tool; Paragraph 0088 for reference to the analysis functionality generates hypothesis (the classifier) that then assigns unseen inputs to one or more of these classifiers] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Chen to include the class recognition method of Tripp. Doing so would significantly reduce or eliminate the usability barrier to automated analysis tools of this type, as stated by Tripp (Paragraph 0094).

Claims 16 and 17
While the combination of Chen, Fan, Tripp, and Kesler disclose the limitations above, Chen does not disclose the adjusting one or more production parameters is performed in real-time.
However, Fan discloses the following:
adjusting one or more production parameters is performed in real-time [see at least Paragraph 0087 for reference to the control determining whether the statistical results meet the design constraints and if the results don’t meet the constraint then one or more of the manufacturing process, the design, the tolerances, or the desired process capabilities are adjusted; Figure 7A and related text regarding item 348 ‘adjustment of one or more of the manufacturing process, the design, the tolerances, or the desired process capabilities’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the process control method of Chen to include the adjustment of production parameters of Fan. Doing so would cause the design of the part to be updated to accommodate process limitations that cannot achieve certain limitations of the part. In addition, the manufacturing process may be revised to correct persistent defects in manufactured parts, as stated by Fan (Paragraph 0082).

Claims 2-4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105867129 A) in view of Fan (U.S 2016/0004983 A1) in view of Tripp (U.S 2016/0182558 in view of Kesler (U.S 2014/0277662 A1), as applied in claims 1 and 9, in view of Spes (U.S 2020/0334921 A1).

Claims 2 and 10
While the combination of Chen, Fan, Tripp, and Kesler disclose the limitations above, Chen does not disclose the entering a design space searching mode comprises: acquiring the process data, wherein the process data comprises quality parameters of an intermediate obtained in a previous work section; selecting a type of a critical quality attribute according to work section production conditions; screening out process data relating to the critical quality attribute, and using the screened-out process data as a critical process parameter; establishing a relationship model between the critical process parameter and the critical quality attribute; acquiring a design space according to the relationship model, wherein the design space is a specific range corresponding to the critical quality attribute.
regarding Claim 2, Fan discloses the following:
the entering a design space searching mode comprises: acquiring the process data, wherein the process data comprises quality parameters of an intermediate obtained in a previous work section [see at least Paragraph 0015 for reference to the system receiving a plurality of values corresponding to measurement points of a first part manufactured according to a first design using a manufacturing process; Paragraph 0072 for reference to the design input module receiving data regarding a designated part; Paragraph 0074 for reference to the measurement input module receiving data about one or more manufactured part; Paragraph 0078 for reference to the error data determination module determining the deviations between the manufactured part and the designed part; Paragraph 0087 for reference to the constraints being that each of the measured points has a process capability of a predetermined threshold; Paragraph 0087 for reference to if the constraints are not met then the manufacturing process, the design, the tolerances, or the desired process capabilities are adjusted]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the process control method of Chen to include the quality parameters of Fan. Doing so would cause the design of the part to be updated to accommodate process limitations that cannot achieve certain limitations of the part. In addition, the manufacturing process may be revised to correct persistent defects in manufactured parts, as stated by Fan (Paragraph 0082).

While Fan discloses the limitation above, it does not disclose selecting a type of a critical quality attribute according to work section production conditions; screening out process data relating to the critical quality attribute, and using the screened-out process data as a critical process parameter; establishing a relationship model between the critical process parameter and the critical quality attribute; acquiring a design space according to the relationship model, wherein the design space is a specific range corresponding to the critical quality attribute.
However, Spes discloses the following:
selecting a type of a critical quality attribute according to work section production conditions [see at least Paragraph 0069 for reference to the method identifying a critical quality attribute (CQA) of a product manufactured by the process; Figure 3 and related text regarding item 301 ‘Identify Critical Quality Attribute (CQA)’; Figure 7 and related text regarding item 701 ‘Identify Critical Quality Attribute (CQA)’; Figure 13 and related text regarding item 1301 ‘Identify Critical Quality Attribute (CQA)] 
screening out process data relating to the critical quality attribute, and using the screened-out process data as a critical process parameter [see at least Paragraph 0069 for reference to the method identifying a plurality of processing parameters; Paragraph 0093 for reference to the system using a Product Development Report to identify critical material attributes and critical process parameters in order to establish the functional relationships that link critical material attributes and critical process parameters to critical quality attributes; Figure 1 and related text regarding Stage 1 – Identify critical process parameters; Figure 7 and related text regarding item 702A ‘Identify Specification Limit for CQA’; Figure 13 and related text regarding item 1302A ‘Identify Acceptance Criterion for CQA for Single and/or Multiple Units of the Product’]  
establishing a relationship model between the critical process parameter and the critical quality attribute [see at least Paragraph 0093 for reference to the system using a Product Development Report to identify critical material attributes and critical process parameters in order to establish the functional relationships that link critical material attributes and critical process parameters to critical quality attributes; Figure 4 and related text regarding the relationship between CMAs, CPPs, and CQAs] 
acquiring a design space according to the relationship model, wherein the design space is a specific range corresponding to the critical quality attribute [see at least Paragraph 0094 for reference to the impact of each CMA and CPP on the CQA are established by evaluating each variable using a decision tree; Paragraph 0175 for reference to the method further comprising determining an expected range for the acceptance criterion for the CQA; Figure 702A ‘Identify Specification Limit for CQA’; Figure 13 and related text regarding item 1302A ‘Identify Acceptance Criterion for CQA for Single and/or Multiple Units of the Product’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the acquired process data of Fan to include the relationship model between critical quality and critical process attributes of Spes. Doing so would provide a reliable understanding of the ability of a product to fulfill acceptance requirements for quality attributes measuring product/process robustness, as stated by Spes (Paragraph 0016). 
Claim 3
While the combination of Chen, Fan, Tripp, and Kesler disclose the limitations above, Chen does not disclose releasing parameters according to the acquired design space; re-evaluating the process capability of the system to obtain a process capability re-evaluation result; entering the whole-process monitoring mode if the process capability re-evaluation result is sufficient; mining potential parameters of the design space if the process capability re-evaluation result is insufficient.
Regarding Claim 3, Fan discloses the following:
re-evaluating the process capability of the system to obtain a process capability re-evaluation result [see at least Paragraph 0095 for reference to the same parts being transformed; Paragraph 0095 for reference to the process capability being updated based on the revised deviation numbers; Figure 9A-9B to Figure 10A-10B and related text regarding the transformation of measurements including process capability] 
entering the whole-process monitoring mode if the process capability re-evaluation result is sufficient [see at least Paragraph 0087 for reference to statistical analysis being performed on the manufacturing deviations and the control determines whether the statistical results meet the design constraints; Paragraph 0087 for reference to the constraints being that each of the measured points has a process capability of a predetermined threshold; Paragraph 0087 for reference to if the constraints are met then the control ends; Figure 7A and related text regarding item 344 determining if the process capability reaches the constraints]
mining potential parameters of the design space if the process capability re-evaluation result is insufficient [see at least Paragraph 0087 for reference to statistical analysis being performed on the manufacturing deviations and the control determines whether the statistical results meet the design constraints; Paragraph 0087 for reference to the constraints being that each of the measured points has a process capability of a predetermined threshold; Paragraph 0087 for reference to if the constraints are not met then the manufacturing process, the design, the tolerances, or the desired process capabilities are adjusted; Figure 7A and related text regarding item 344 determining if the process capability reaches the constraints]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the process control method of Chen to include the quality parameters of Fan. Doing so would cause the design of the part to be updated to accommodate process limitations that cannot achieve certain limitations of the part. In addition, the manufacturing process may be revised to correct persistent defects in manufactured parts, as stated by Fan (Paragraph 0082).

While Fan discloses the limitations above, it does not disclose releasing parameters according to the acquired design space.
However, Spes discloses the following:
releasing parameters according to the acquired design space [see at least Paragraph 0116 for reference to the method comprising manufacturing additional units of the product provided data collected from the product manufacturing process meets an acceptance criterion; Paragraph 0162 for reference to the computed confidence interval being compared to an acceptance criterion to assure that the number of produced PPQ batches will meet the required specification limits with confidence] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the acquired process data of Fan to include the relationship model between critical quality and critical process attributes of Spes. Doing so would provide a reliable understanding of the ability of a product to fulfill acceptance requirements for quality attributes measuring product/process robustness, as stated by Spes (Paragraph 0016).
Claims 4 and 11
While the combination of Chen, Fan, Tripp, Kesler and Spes disclose the limitations above, Chen does not disclose receiving a request for mining potential parameters of the design space, wherein the request comprises work section condition information corresponding to the design space; acquiring a critical quality attribute corresponding to a work section and determining a potential parameter set, according to the work section condition information; testing determined potential parameters to obtain to-be-verified potential parameters; verifying the to-be-verified potential parameters to obtain the potential parameters of the design space.
Regarding Claim 4, Fan discloses the following:
receiving a request for mining potential parameters of the design space, wherein the request comprises work section condition information corresponding to the design space [see at least Paragraph 0067 for reference to the remote computing device servicing multiple users and interacting with other remote computing devices to load balance processing requests] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the process control method of Chen to include the requests of Fan. Doing so would cause the design of the part to be updated to accommodate process limitations that cannot achieve certain limitations of the part. In addition, the manufacturing process may be revised to correct persistent defects in manufactured parts, as stated by Fan (Paragraph 0082).

While Fan discloses the limitations above, it does not disclose acquiring a critical quality attribute corresponding to a work section and determining a potential parameter set, according to the work section condition information; testing determined potential parameters to obtain to-be-verified potential parameters; verifying the to-be-verified potential parameters to obtain the potential parameters of the design space.
However, Spes discloses the following:
acquiring a critical quality attribute corresponding to a work section and determining a potential parameter set, according to the work section condition information [see at least Paragraph 0069 for reference to the method identifying a critical quality attribute (CQA) of a product manufactured by the process; Paragraph 0113 for reference to based on the data collected for the CQA of a plurality of units of the product manufactured by the process, the method computes one or more confidence bands for a plurality of statistical measures of the data collected; Figure 3 and related text regarding item 301 ‘Identify Critical Quality Attribute (CQA)’; Figure 7 and related text regarding item 701 ‘Identify Critical Quality Attribute (CQA)’ and item 702B ‘Collect Data for CQA’]
testing determined potential parameters to obtain to-be-verified potential parameters [see at least Paragraph 0113 for reference to the system determining a minimum number of lots required for the one or more confidence bands to fall within the specification limit for the CQA; Figure 7 and related text regarding item 704 ‘Determine minimum number of lots required for confidence band(s) to fall within specification limit for CQA’] 
verifying the to-be-verified potential parameters to obtain the potential parameters of the design space [see at least Paragraph 0113 for reference to the method determining a minimum number of lots needed for performance qualification and/or verification of a product manufacturing process; Paragraph 0114 for reference to the minimum number of lots is for verification and the verification is design verification or process verification] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Chen to include the verification of potential parameters of Spes. Doing so would provide a reliable understanding of the ability of a product to fulfill acceptance requirements for quality attributes measuring product/process robustness, as stated by Spes (Paragraph 0016).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105867129 A) in view of Fan (U.S 2016/0004983 A1) in view of Tripp (U.S 2016/0182558 in view of Kesler (U.S 2014/0277662 A1), as applied in claims 1 and 9, in view of Sasaki (U.S 2004/0148136 A1).
Claim 5 and 12
While the combination of Chen, Fan, Tripp, and Kesler disclose the limitations above, Chen does not disclose acquiring quality data to obtain a quality sample, wherein the quality data is performance parameters of an intermediate in a production process; obtaining a process average value and a process standard deviation according to the quality sample; carrying out data screening on the quality sample to obtain a quality control standard sample; obtaining a quality control standard upper limit and/or lower limit according to the quality control standard sample; obtaining a standard median value and a process dispersion value according to the quality control standard upper limit and lower limit, wherein, standard median value = (upper limit + lower limit)/2, process dispersion value = (upper limit – lowest limit)/2; obtaining a quality evaluation value according to the standard median value, the process dispersion value, the process average value and the process standard deviation by the following calculation formula, quality evaluation value = (process dispersion value - |process average value – standard median value|)/(3*process standard deviation), wherein the process average value is an average of quality data of the quality sample, and the process standard deviation is a standard deviation of the quality data; obtaining the process capability evaluation result according to a quality evaluation result.
Regarding Claim 5, Fan discloses the following:
obtaining the process capability evaluation result according to a quality evaluation result [see at least Paragraph 0081 for reference to the analysis module analyzing the error data from the set of parts to determine process capability; Paragraph 0082 for reference to the reporting module reporting error data and process capability data to a user which includes graphical matrices of individual parts and measured points; Paragraph 0083 for reference to the process capability for a given dimension being determined by calculating the mean value of that dimension for manufactured parts and calculating standard deviation of that value for manufactured parts]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the process control method of Chen to include the quality parameters of Fan. Doing so would cause the design of the part to be updated to accommodate process limitations that cannot achieve certain limitations of the part. In addition, the manufacturing process may be revised to correct persistent defects in manufactured parts, as stated by Fan (Paragraph 0082).

While Fan discloses the limitation above, it does not disclose acquiring quality data to obtain a quality sample, wherein the quality data is performance parameters of an intermediate in a production process; obtaining a process average value and a process standard deviation according to the quality sample; carrying out data screening on the quality sample to obtain a quality control standard sample; obtaining a quality control standard upper limit and/or lower limit according to the quality control standard sample; obtaining a standard median value and a process dispersion value according to the quality control standard upper limit and lower limit, wherein, standard median value = (upper limit + lower limit)/2, process dispersion value = (upper limit – lowest limit)/2; obtaining a quality evaluation value according to the standard median value, the process dispersion value, the process average value and the process standard deviation by the following calculation formula, quality evaluation value = (process dispersion value - |process average value – standard median value|)/(3*process standard deviation), wherein the process average value is an average of quality data of the quality sample, and the process standard deviation is a standard deviation of the quality data. 
Regarding Claim 5, Spes discloses the following:
acquiring quality data to obtain a quality sample, wherein the quality data is performance parameters of an intermediate in a production process [see at least Paragraph 0069 for reference to the method identifying a plurality of processing parameters; Paragraph 0113 for reference to based on the data collected for the CQA of a plurality of units of the product manufactured by the process, the method computes one or more confidence bands for a plurality of statistical measures of the data collected; Paragraph 0153 for reference to the assay samples representing a composite of at least ten dosage units analyzed per batch] 
obtaining a process average value and a process standard deviation according to the quality sample [see at least Paragraph 0137 for reference for each critical quality attribute product specific mean information is determined and within-batch variation information is determined and estimated; Paragraph 0141 for reference to the underlying population mean; Paragraph 0144 for reference to the measured mean; Paragraph 0265 for reference to s representing the sample standard deviation] 
carrying out data screening on the quality sample to obtain a quality control standard sample [see at least Paragraph 0137 for reference to a minimum number of batches for performance qualification and/or verification is a maximum number of batches selected from minimum number of batches for the plurality of critical quality attributes; Paragraph 0149 for reference to, the number of batches (e.g. , minimum number of batches) needed for performance qualification and/or verification is the number of batches when the confidence interval of a plurality of product quality attribute measurements, which is, e.g., a combination of the confidence interval of the process mean and the confidence interval of the process standard deviation, resides completely in a specification range] 
obtaining a quality control standard upper limit and/or lower limit according to the quality control standard sample [see at least Paragraph 0154 for reference to the assay having a two sided specification and the upper and lower confidence interval limit residing within the specification requirement to project the number of batches that will be sufficient for evaluation; Paragraph 0162 for reference to the upper and lower limits being used to determine probability of acceptance; Paragraph 0182 for reference to the calculation of the acceptance criterion in which the slo representing the lower confidence level and shi representing the upper confidence level] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Chen to include the quality data screening and calculation metrics of Spes. Doing so would provide a reliable understanding of the ability of a product to fulfill acceptance requirements for quality attributes measuring product/process robustness, as stated by Spes (Paragraph 0016).

While Spes discloses the limitations above, it does not disclose obtaining a standard median value and a process dispersion value according to the quality control standard upper limit and lower limit, wherein, standard median value = (upper limit + lower limit)/2, process dispersion value = (upper limit – lowest limit)/2; obtaining a quality evaluation value according to the standard median value, the process dispersion value, the process average value and the process standard deviation by the following calculation formula, quality evaluation value = (process dispersion value - |process average value – standard median value|)/(3*process standard deviation), wherein the process average value is an average of quality data of the quality sample, and the process standard deviation is a standard deviation of the quality data.
However, Sasaki discloses the following:
obtaining a standard median value and a process dispersion value according to the quality control standard upper limit and lower limit, wherein,
standard median value = (upper limit + lower limit)/2
process dispersion value = (upper limit – lowest limit)/2 [see at least Paragraph 0196 for reference to the calculated median indicating a central value when data is ordered and the dispersion calculation equation displayed in Figure (3); Paragraph 0253 for reference to the distribution function screen displaying the dispersion value and the median] 
obtaining a quality evaluation value according to the standard median value, the process dispersion value, the process average value and the process standard deviation by the following calculation formula, 
quality evaluation value = (process dispersion value - |process average value – standard median value|)/(3*process standard deviation) 
wherein the process average value is an average of quality data of the quality sample, and the process standard deviation is a standard deviation of the quality data [see at least  Paragraph 0196 for reference to the distribution function computing section computes the distribution in each data for the operating state based on the operating state information including an average value for data computed through the expression (1), a standard deviation computed through the expression (2), and dispersion value computed through expression (3) in which the then calculated average and standard device are utilized to calculate the skew and kurtosis calculation displayed in expression (4) and (5); Paragraph 0199 for reference to for each machine a quality monitor table display shows various types of operating state information for each cycle, a distribution function for each operating state information] 
Before the effective filing date, it would be obvious to one of ordinary skill in the art to modify the data screening of quality data method of Spes to include the standard median and dispersion calculation method of Sasaki. Doing so would allow for the operating state of machines to be recognized in detail, which insures improved management of the operating state of the machine, as stated by Sasaki (Paragraph 0042). 

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105867129 A) in view of Fan (U.S 2016/0004983 A1) in view of Tripp (U.S 2016/0182558 in view of Kesler (U.S 2014/0277662 A1), as applied in claims 7 and 14, in view of Cella (U.S 2018/0284758 A1).

Claims 8 and 15
While the combination of Chen, Fan, Tripp, and Kesler disclose the limitations above, Chen does not disclose the result feedback neural network model is obtained by training with the process parameter samples via the following steps: acquiring data of process parameter samples to be trained, wherein the process parameter samples comprise multiple process parameter sets and corresponding given target values; establishing an initial network model, wherein the initial network model comprises an input layer, a hidden layer, an output layer, an initial weight and an initial offset; updating the initial weight and the initial offset through a back-propagation method until weight convergence is realized, so as to obtain the result feedback neural network model.
Regarding Claim 8, Tripp discloses the following:
the result feedback neural network model is obtained by training with the process parameter samples via the following steps: acquiring data of process parameter samples to be trained, wherein the process parameter samples comprise multiple process parameter sets and corresponding given target values [see at least Paragraph 0082 for reference to the process beginning with obtaining a set of findings that have been generated by the static analytic tool; Paragraph 0084 for reference to the individual findings comprising a subset X of S are then presented to the user as a training set; Paragraph 0084 for reference to the system receiving data from the user in the form of feedback as a classification tag a particular finding under review as being either “true' or “false”; Examiner notes the ‘findings’ as ‘attributes’ and the classification as ‘either “true or false”; Figure 5 and related text regarding item 500 ‘Receive/obtain a set of findings generated by tool’ and item 502 ‘Derive a subset X of S by random sampling’]
establishing an initial network model [see at least Paragraph 0088 for reference to the analysis functionality generating the computer hypothesis function as a machine learning model based on inputs (the user’s annotated findings as applied to the features); Paragraph 0088 for reference to the model being used to make predictions or decisions on additional findings returned from the static analysis tool]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Chen to include the result feedback neural network model of Tripp. Doing so would significantly reduce or eliminate the usability barrier to automated analysis tools of this type, as stated by Tripp (Paragraph 0094).

While Tripp discloses the limitation above, it does not disclose establishing an initial network model, wherein the initial network model comprises an input layer, a hidden layer, an output layer, an initial weight and an initial offset; and updating the initial weight and the initial offset through a back-propagation method until weight convergence is realized, so as to obtain the result feedback neural network model.
However, Cella discloses the following:
establishing an initial network model, wherein the initial network model comprises an input layer, a hidden layer, an output layer, an initial weight and an initial offset [see at least Paragraph 0914 for reference to the use of a radial basis function (RBF) neural network which includes an output layer which comprises a linear combination of hidden layer values representing a mean predicted output; Paragraph 0915 for reference to the use of a radial basis function (RBF) neural network which includes an input layer, a hidden layer, and a summation layer; Paragraph 0916 for reference to in the summation layer, the value of the hidden layer may be multiplied by a weight] 
updating the initial weight and the initial offset through a back-propagation method until weight convergence is realized, so as to obtain the result feedback neural network model [see at least Paragraph 0928 for reference to the neural network being trained with supervised learning such as where connection weights are trained with back propagation or under feedback] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Chen to include the result feedback neural network of Cella. Doing so would help understand patterns that involve understanding of the various streams, as stated by Cella (Paragraph 0928). 

Claims 9-15 and 17 are rejected for being substantially similar to Claims 1-8 and 16 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DOCUMENT ID
INVENTORS
TITLE
NPL
Lu et al.
Quality Control Oriented Data Analysis of Traditional Chinese Medicine Extraction Process


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683